     Case 11-01630-RLM-7A               Doc 61-1       Filed 02/02/21        EOD 02/02/21 16:04:50        Pg 1 of 1

                                                  Notice Recipients
District/Off: 0756−1                        User: admin                         Date Created: 2/2/2021
Case: 11−01630−RLM−7A                       Form ID: SF00075                    Total: 1


Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          Richard Wayne Payne      3288 Cicero Rd #64       Noblesville, IN 46060
                                                                                                         TOTAL: 1
